BY THE COURT.
The difference between a discharge from the contract itself by a foreign judgment, and a mere discharge of the person, is an obvious one. The laws of a foreign country, where the contract is made, will be regarded by the tribunals of another country; and so will the same laws which discharge the debtor from the obligations of his contract In Camfranque v. Burnell [Case No. 2,342], this court decided, that the defendant should not be held to bail, because the French aret was incorporated with, and governed the contract. But as to the mere forms of proceedings, the laws of the country, to whose tribunals the appeal is made, must govern. A discharge from the contract, therefore, by a foreign law or judgment, is conclusive everywhere, upon that contract. But a discharge of the person only, under a foreign insolvent law, leaves the contract still in force; and whether bail should in such cases be de*554manded or not, must depend upon the laws of the country, where the suit is brought. The other objection, taken by the plaintiff’s counsel, appears to have considerable weight in it. Upon the whole, we are of opinion, in this case, that the defendant ought not to be discharged without common bail. Rule discharged.